        Case 19-10361 Doc 5 Filed 02/11/19 Entered 02/11/19 11:38:35 Main Document Page 1 of 2
 Fill in this information to identify your case:

 Debtor 1                   Edward Seymour Codd, JR
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Denise Koenig Codd
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF LOUISIANA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Capital One Auto Finance                 Describe the property that secures the claim:                 $15,434.24               $13,300.00            $2,134.24
         Creditor's Name                          2014 Kia Optima
                                                  Vehicle:
                                                  Location: 108 Debra Ct., Luling LA
         Attn: Bankruptcy                         70070
                                                  As of the date you file, the claim is: Check all that
         PO Box 30285                             apply.
         Salt Lake City, UT 84130                     Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

                                 Opened
                                 05/15 Last
                                 Active
 Date debt was incurred          10/26/18                  Last 4 digits of account number        1001


 2.2     Mr. Cooper                               Describe the property that secures the claim:               $247,704.00               $285,000.00                     $0.00
         Creditor's Name                          108 Debra Court Luling, LA 70070
                                                  St. Charles County
         Attn: Bankruptcy                         Residence: house, primary
         8950 Cypress Waters                      residence
                                                  As of the date you file, the claim is: Check all that
         Blvd                                     apply.
         Coppell, TX 75019                            Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)


Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
      Case 19-10361 Doc 5 Filed 02/11/19 Entered 02/11/19 11:38:35 Main Document Page 2 of 2

 Debtor 1 Edward Seymour Codd, JR                                                                      Case number (if known)
              First Name                Middle Name                      Last Name
 Debtor 2 Denise Koenig Codd
              First Name                Middle Name                      Last Name


    At least one of the debtors and another           Judgment lien from a lawsuit
    Check if this claim relates to a                  Other (including a right to offset)   Mortgage
    community debt

                              Opened
                              11/09 Last
                              Active
 Date debt was incurred       12/15/17                    Last 4 digits of account number       3609



   Add the dollar value of your entries in Column A on this page. Write that number here:                              $263,138.24
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                             $263,138.24

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

        Name, Number, Street, City, State & Zip Code                                            On which line in Part 1 did you enter the creditor?   2.1
        Capital One Auto Finance
        P. O. Box 60511                                                                         Last 4 digits of account number
        City of Industry, CA 91716-0511




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                 page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
